Citation Nr: 1335764	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-27 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (hereinafter "PTSD").  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1 967.  

This matter comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from an August 2009 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Petersburg, Florida.  In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (hereinafter "VLJ") at the RO.  A transcript of this hearing is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent VA examination to evaluate the severity of his service-connected PTSD in August 2009.  In April 2013, the Veteran testified that he has received ongoing treatment for PTSD that was more severe than was contemplated by the 30 percent rating.  The Veteran reported that he had documentation regarding the severity of his PTSD in the form of VA treatment records, dated in 2010 and 2011, and in a statement from his son, dated in April 2012.  A Veteran is competent to provide an opinion that his disability has worsened.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As the Veteran was last examined in August 2009, and in light of his testimony in April 2013 indicating worsening symptoms, contemporaneous VA examination and medical opinion is necessary to determine the current severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Also, the Veteran has testified that he receives ongoing treatment at the Gainesville, Florida VA Medical Center (hereinafter "VAMC"), his paper claims file contains VA treatment records from this facility dated to June 2011, and the Virtual VA eFolder indicates that no additional VA treatment records have been added to the virtual record.  Any additional records should be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain and associate with the claims folder (including the Virtual VA) any outstanding VA treatment records dated to the present, to include those from the Gainesville VAMC.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  


2. The RO/AMC must schedule the Veteran for an appropriate examination to determine the current severity of his service-connected PTSD.  The claims folder, and any pertinent evidence in Virtual VA, must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating mental disorders.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent psychopathology found on examination should be noted in the report of the evaluation.  The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3. After completing the requested action, and any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the remanded claim for an increased disability rating.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


